Citation Nr: 1428973	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbosacral strain.

2. Entitlement to a total rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
  
In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided an examination of his lumbar spine most recently in March 2012.  However, at his April 2014 hearing, he testified to symptoms that are more severe than documented at that examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  Moreover, a December 2012 VA treatment note states that the Veteran has sciatica in his right leg.  Such neurological manifestations are to be rated separately if present.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  Therefore, the Board determines that a remand is necessary to afford the Veteran another VA examination to assess the nature and severity of his spine disability. 

In addition, the Board observes that the Veteran receives treatment at the Philadelphia VA Medical Center (VAMC), but the most recent VA treatment note is dated in January 2013.  Therefore, all treatment notes for the Veteran from that facility dated from January 2013 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Philadelphia VAMC and any associated outpatient clinic dated from January 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  The examiner should describe the Veteran's disability in accordance with VA rating criteria.  A complete rationale for all opinions must be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. When offering this opinion, the examiner should not consider the Veteran's age or the effect of any nonservice-connected disability. 

A complete rationale for any opinion advanced should be provided.

3.  Send the file to the Director of Compensation for consideration of an extra-schedular grant of entitlement to TDIU.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences of failure to report for any VA examination without good cause may include the denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

